UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 16, 2012 DOLPHIN DIGITAL MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 0-50621 86-0787790 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 804 Douglas Road, Executive Tower Bldg., Suite 365, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 774-0407 Registrant’s facsimile number, including area code: (305) 774-0405 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Conditions On August 22, 2012, the Companyissued a press release discussing its results of operation and business update for the period ending June 30, 2012.A copy of the press release issued by the Company is attached hereto as Exhibit 99.2 ITEM8.01Other Events On August 16, 2012, the Depository Trust Company (DTC) restored electronic clearance and settlement services for the Company’s DPDM security.DTC facilitates the post-trade settlement among Direct Participants of sales and other securities transactions in deposited securities, through electronic computerized book-entry transfers and pledges between Direct Participants’ accounts.This eliminates the need for physical movement of securities certificates.Direct Participants include both U.S. and non-U.S. securities brokers and dealers, banks, trust companies, clearing corporations and certain other organizations. The foregoing description does not purport to be complete and is qualified in its entirety by reference Notice sent to all DTC Participants, Depository Facilities and Pledgee Banks, a copy of which is attached to this Current Report on Form 8-K as Exhibit 99.1 which is incorporated herein by reference. A copy of the press release issued by the Company announcing the restoration of clearance and settlement services is attached hereto as Exhibit 99.3. ITEM 9.01Financial Statements and Exhibits Exhibit No.Exhibit Description DTC Notice sent to all Participants, Depository Facilities and Pledgee Banks Press Release issued by Dolphin Digital Media, Inc. on August 22, 2012 Press Release issued by Dolphin Digital Media, Inc. on August 21, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DOLPHIN DIGITAL MEDIA, INC. Date: August 22, 2012 By: /s/William O’Dowd IV Name: William O’Dowd IV Title: Chief Executive Officer
